UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-05807 Eagle Capital Growth Fund, Inc. (Exact name of registrant as specified in charter) 205 E. Wisconsin Ave. Suite 120 Milwaukee, WI 53202 (Address of principal executive offices) (zip code) Luke E. Sims, President Eagle Capital Growth Fund, Inc. 205 E. Wisconsin Ave. Suite 120 Milwaukee, WI 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-1107 Date of fiscal year end: 12/31 Date of reporting period: 07/01/2009 thru 06/30/2010 AFLAC Inc. Ticker: AFL Security ID: 001055102 Meeting Date: May 3, 2010 Meeting Type: Annual Record Date: February 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Daniel P. Amos FOR FOR Management 1b Elect Director John Shelby Amos II FOR AGAINST Management 1c Elect Director Paul S. Amos II FOR AGAINST Management 1d Elect Director Michael H. Armacost FOR FOR Management 1e Elect Director Kriss Cloninger III FOR FOR Management 1f Elect Director Joe Frank Harris FOR FOR Management 1g Elect Director Elizabeth J Hudson FOR FOR Management 1h Elect Director Douglas W. Johnson FOR FOR Management 1i Elect Director Robert B. Johnson FOR FOR Management 1j Elect Director Charles B. Knapp FOR FOR Management 1k Elect Director E. Stephen Purdom, MD FOR FOR Management 1l Elect Director Barbara K. Rimer, Dr. FOR FOR Management 1m Elect Director Marvin R. Schuster FOR FOR Management 1n Elect Director David Gary Thompson FOR FOR Management 1o Elect Director Robert L Wright FOR FOR Management 1p Elect Director Takuro Yoshida FOR FOR Management 2 Approve executive comp. FOR FOR Management 3 Ratification of accounting firm FOR FOR Management Alcon Inc. Ticker: ACL Security ID: H01301102 Meeting Date: 5/20/2010 Meeting Type: Annual Record Date: 3/24/2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approval of 2009 annual report, financial Statements FOR FOR Management 2 Appropriation of 2009 earnings, dividend FOR FOR Management 3 Discharge the board for 2009 FOR FOR Management 4 Election of auditors FOR FOR Management 5 Election of special auditors FOR FOR Management 6 Amendments to articles of association FOR FOR Management 7a Election of director Werner Brauer FOR FOR Management 7b Election of director Francisco Castaner FOR FOR Management 7c Election of director Lodewijk J.R. De Vink FOR FOR Management Automatic Data Processing, Inc. Ticker: ADP Security ID: 53015103 Meeting Date: 11/10/2009 Meeting Type: Annual Record Date: 9/11/2009 # Proposal Mgt Rec Vote Cast Sponsor Election of director Gregory Brenneman FOR FOR Management Election of director Leslie A. Brun FOR FOR Management Election of director Gary C. Butler FOR FOR Management Election of director Leon G. Cooperman FOR FOR Management Election of director Eric C. Fast FOR FOR Management Election of director Linda R. Gooden FOR FOR Management Election of director Glenn Hubbard FOR FOR Management Election of director John P. Jones FOR FOR Management Election of director Charles H. Noski FOR FOR Management Election of director Sharon T. Rowlands FOR FOR Management Election of director Gregory L. Summe FOR FOR Management 2 Appointment of Deloitte & Touche LLP FOR FOR Management Berkshire Hathaway Inc. Ticker: BRKb Security ID: 84670207 Meeting Date: 1/20/2010 Meeting Type: Special Meeting Record Date: 11/30/2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend articles for share split FOR FOR Management 2 Amend certificate for share split FOR FOR Management 3 Amend certificate for share split FOR FOR Management 4 Amend certificate for share issuance FOR FOR Management 5 Amend certificate to remove physical requirement for share certificates FOR FOR Management Burlington Northern Santa Fe Corporation Ticker: BNI Security ID: 12189T104 Meeting Date:2/11/2010 Meeting Type: Special Record Date: 12/18/2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt merger plan FOR FOR Management 2 Adopt merger plan postponement plan FOR FOR Management Cabela’s Incorporated Ticker: CAB Security ID: 126804301 Meeting Date:5/11/2010 Meeting Type: Annual Record Date: 3/15/2010 # Proposal Mgt Rec Vote Cast Sponsor 1a Election of director Theodore M. Armstrong FOR FOR Management 1b Election of director Richard N. Cabela FOR FOR Management 1c Election of director James W. Cabela FOR FOR Management 1d Election of director John H. Edmondson FOR FOR Management 1e Election of director John Gottschalk FOR FOR Management 1f Election of director Dennis Highby FOR FOR Management 1g Election of director Reuben Mark FOR FOR Management 1h Election of director Michael R. McCarthy FOR FOR Management 1i Election of director Thomas L. Millner FOR FOR Management 2 Ratification of accounting firm FOR FOR Management Citigroup Inc. Ticker: C Security ID: 172967101 Meeting Date:N/A Meeting Type: N/A Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve dividend blocker amendment CONSENT CONSENT Management 2 Approve director amendment CONSENT CONSENT Management 3 Approve retirement amendment CONSENT CONSENT Management 4 Approve preferred stock increase CONSENT CONSENT Management Colgate-Palmolive Company Ticker: CL Security ID:194162103 Meeting Date:5/7/2010 Meeting Type: Annual Record Date: 3/8/2010 # Proposal Mgt Rec Vote Cast Sponsor 1a Election of director John T Cahill FOR FOR Management 1b Election of director Ian Cook FOR FOR Management 1c Election of director Helene D. Gayle FOR FOR Management 1d Election of director Ellen M. Hancock FOR FOR Management 1e Election of director Joseph Jimenez FOR FOR Management 1f Election of director David W. Johnson FOR FOR Management 1g Election of director Richard J. Kogan FOR FOR Management 1h Election of director Delano E. Lewis FOR FOR Management 1i Election of director J. Pedro Reinhold FOR FOR Management 1j Election of director Stephen Sadove FOR FOR Management 2 Ratify independent accounting firm FOR FOR Management 3 Advisory vote on executive compensation FOR FOR Management 4 Proposal on charitable contributions AGAINST AGAINST Shareholder 5 Proposal on special shareholder meetings AGAINST AGAINST Shareholder Emerson Electric Co. Ticker: EMR Security ID: 291011104 Meeting Date:2/2/2010 Meeting Type: Annual Record Date: 11/24/2009 # Proposal Mgt Rec Vote Cast Sponsor Election of director C.A.H. Boersig FOR FOR Management Election of director C. Fernandez FOR FOR Management Election of director W.J. Galvin FOR FOR Management Election of director R.L. Stephenson FOR FOR Management Election of director V.R. Loucks FOR FOR Management Election of director R.L. Ridgway FOR FOR Management 2 Re-approval of annual incentive plan FOR FOR Management 3 Ratification of independent accounting firm FOR FOR Management General Electric Company Ticker: GE Security ID: 369604103 Meeting Date: 4/28/2010 Meeting Type: Annual Record Date: 3/1/2010 # Proposal Mgt Rec Vote Cast Sponsor A1 Election of director W. Geoffrey Beattie FOR FOR Management A2 Election of director James I. Cash, Jr. FOR FOR Management A3 Election of director William M. Castell FOR FOR Management A4 Election of director Ann M. Fudge FOR FOR Management A5 Election of director Susan Hockfield FOR FOR Management A6 Election of director Jeffrey R. Immelt FOR FOR Management A7 Election of director Andrea Jung FOR FOR Management A8 Election of director A.G. Lafley FOR FOR Management A9 Election of director Robert W. Lane FOR FOR Management A10 Election of director Ralph S. Larson FOR FOR Management A11 Election of director Rochelle B. Lazarus FOR FOR Management A12 Election of director James J. Mulva FOR FOR Management A13 Election of director Sam Nunn FOR FOR Management A14 Election of director Roger S. Penske FOR FOR Management A15 Election of director Robert J. Swieringa FOR FOR Management A16 Election of director Douglas A. Warner III FOR FOR Management B1 Ratification of KPMG FOR FOR Management C1 Cumulative Voting AGAINST FOR Shareholder C2 Special Shareholder Meetings AGAINST FOR Shareholder C3 Independent Board Chairman AGAINST FOR Shareholder C4 Pay Disparity AGAINST FOR Shareholder C5 Key Board Committees AGAINST FOR Shareholder C6 Advisory Vote on Executive Compensation AGAINST FOR Shareholder Graco, Inc. Ticker: GGG Security ID: 384109104 Meeting Date: 4/23/2010 Meeting Type: Annual Record Date: 2/22/2013 # Proposal Mgt Rec Vote Cast Sponsor Election of director J. Kevin Gilligan FOR FOR Management Election of director William G. Van Dyke FOR FOR Management 2 Ratification of independent accounting firm FOR FOR Management 3 Approval of 2010 Stock Incentive Plan FOR FOR Management 4 Proposal to Adopt Majority Voting AGAINST AGAINST Shareholder The Home Depot, Inc. Ticker: HD Security ID: 437076102 Meeting Date: 5/20/2010 Meeting Type: Annual Record Date: 3/22/2010 # Proposal Mgt Rec Vote Cast Sponsor 1a Election of director F. Duane Ackerman FOR FOR Management 1b Election of director David H. Batchelder FOR FOR Management 1c Election of director Francis S. Blake FOR FOR Management 1d Election of director Ari Bousbib FOR FOR Management 1e Election of director Gregory D. Brenneman FOR FOR Management 1f Election of director Albert P. Carey FOR FOR Management 1g Election of director Armando Codina FOR FOR Management 1h Election of director Bonnie G. Hill FOR FOR Management 1i Election of director Karen L. Katen FOR FOR Management 2 Ratify KPMG LLP FOR FOR Management 3 Proposal to Approve Stock Incentive Plan FOR AGAINST Management 4 Proposal re: Cumulative Voting AGAINST FOR Shareholder 5 Proposal re: Executive Officer Compensation AGAINST AGAINST Shareholder 6 Proposal re: Special Shareholder Meetings AGAINST AGAINST Shareholder 7 Proposal re: Shareholder Written Consent AGAINST AGAINST Shareholder 8 Proposal re: Independent Chairman AGAINST FOR Shareholder 9 Proposal re: Employment Diversity Report AGAINST AGAINST Shareholder 10 Proposal re: North Dakota Reincorporation AGAINST AGAINST Shareholder Jack Henry & Associates, Inc. Ticker: JKHY Security ID: 426281101 Meeting Date:11/10/2009 Meeting Type: Annual Record Date: 9/21/2009 # Proposal Mgt Rec Vote Cast Sponsor Election of director J. Hall FOR FOR Management Election of director M. Henry FOR FOR Management Election of director J. Ellis FOR FOR Management Election of director C. Curry FOR FOR Management Election of director W. Brown FOR FOR Management Election of director M. Flanagan FOR FOR Management Election of director M. Shepard FOR FOR Management Election of director J. Prim FOR FOR Management 2 Ratify independent accounting firm FOR FOR Management Johnson & Johnson Ticker: JNJ Security ID: 369604103 Meeting Date: 4/22/2010 Meeting Type: Annual Record Date: 2/23/2010 # Proposal Mgt Rec Vote Cast Sponsor 1a Election of director Mary Sue Coleman FOR FOR Management 1b Election of director James G. Cullen FOR FOR Management 1c Election of director Michael M. E. Johns FOR FOR Management 1d Election of director Susan L. Lindquist FOR FOR Management 1e Election of director Anne M. Mulcahy FOR FOR Management 1f Election of director Leo F. Mullin FOR FOR Management 1g Election of director William D. Perez FOR FOR Management 1h Election of director Charles Prince FOR FOR Management 1i Election of director David Satcher FOR FOR Management 1j Election of director William C. Weldon FOR FOR Management 2 Ratification of independent accounting firm FOR FOR Management 3 Advisory vote on executive compensation AGAINST FOR Shareholder 4 Special Shareholder meetings AGAINST FOR Shareholder Johnson Outdoors Inc. Ticker: JOUT Security ID: 479167108 Meeting Date: 3/2/2010 Meeting Type: Annual Record Date: 1/4/2010 # Proposal Mgt Rec Vote Cast Sponsor Election of director Terry E. London FOR FOR Management Election of director John M. Fahey, Jr FOR FOR Management 2 Approve 2010 Long-term Incentive Plan FOR FOR Management 3 Approve 2009 Employee Stock Purchase Plan FOR FOR Management Lowe’s Companies, Inc. Ticker: LOW Security ID: 548661107 Meeting Date: 5/28/2010 Meeting Type: Annual Record Date: 3/26/2010 # Proposal Mgt Rec Vote Cast Sponsor Election of director David W. Bernauer FOR FOR Management Election of director Leonard L. Berry FOR FOR Management Election of director Dawn E. Hudson FOR FOR Management Election of director Robert A. Niblock FOR FOR Management 2 Ratify independent accounting firm FOR FOR Management 3 Amendment for Shareholder Special Meeting FOR FOR Management 4 Proposal for report on political spending AGAINST AGAINST Shareholder 5 Proposal to separate Chairman and CEO roles AGAINST FOR Shareholder The Manitowoc Company, Inc. Ticker: MTW Security ID: 563571108 Meeting Date: 5/4/2010 Meeting Type: Annual Record Date: 2/26/2010 # Proposal Mgt Rec Vote Cast Sponsor Election of director Virgis W. Colbert FOR AGAINST Management Election of director Kenneth Krueger FOR FOR Management Election of director Robert C. Stift FOR FOR Management 2 Approval of 2003 Incentive Stock Plan FOR AGAINST Management 3 Ratification of independent accounting firm FOR FOR Management Medtronic, Inc. Ticker: MDT Security ID: 585055106 Meeting Date: 8/27/2009 Meeting Type: Annual Record Date: 6/29/2009 # Proposal Mgt Rec Vote Cast Sponsor Election of director Richard H. Anderson FOR FOR Management Election of director Victor J. Dzau, MD FOR FOR Management Election of director William A. Hawkins FOR FOR Management Election of director Ann Jackson FOR FOR Management Election of director Denise M. O’Leary FOR FOR Management Election of director Robert C. Pozen FOR FOR Management Election of director Jean-Pierre Rosso FOR FOR Management Election of director Jack W. Schuler FOR FOR Management 2 Ratification of independent accounting firm FOR FOR Management 3 Approve amendment to 2005 Employee Stock Purchase Plan FOR FOR Management 4 Approve amendment to 2008 Stock Award and Incentive Plan to increase number of shares FOR FOR Management Paychex, Inc. Ticker: PAYX Security ID: 704326107 Meeting Date: 10/13/2009 Meeting Type: Annual Record Date: 8/14/2009 # Proposal Mgt Rec Vote Cast Sponsor 1a Election of director B. Thomas Golisano FOR FOR Management 1b Election of director David J.S. Flaschen FOR FOR Management 1c Election of director Grant M. Inman FOR FOR Management 1d Election of director Pamela A. Joseph FOR FOR Management 1e Election of director Jonathan J. Judge FOR FOR Management 1f Election of director Joseph M. Tucci FOR FOR Management 1g Election of director Joseph M. Velli FOR FOR Management 2 Ratification of independent accounting firm FOR FOR Management PepsiCo, Inc. Ticker: PEP Security ID: 713448108 Meeting Date: 5/5/2010 Meeting Type: Annual Record Date: 3/5/2010 # Proposal Mgt Rec Vote Cast Sponsor 1a Election of director S.L. Brown FOR FOR Management 1b Election of director I.M. Cook FOR FOR Management 1c Election of director D. Dublon FOR FOR Management 1d Election of director V.J. Dzau FOR FOR Management 1e Election of director R.L. Hunt FOR FOR Management 1f Election of director A. Ibarguen FOR FOR Management 1g Election of director A.C. Martinez FOR FOR Management 1h Election of director I.K. Nooyi FOR FOR Management 1i Election of director S.P. Rockefeller FOR FOR Management 1j Election of director J.J. Schiro FOR FOR Management 1k Election of director L.G. Trotter FOR FOR Management 1l Election of director D. Vasella FOR FOR Management 2 Approval of independent accounting firm FOR FOR Management 3 Approval of 2007 Long-Term Incentive Plan FOR FOR Management 4 Proposal re: charitable contributions report AGAINST FOR Shareholder 5 Proposal re: special shareholder meetings AGAINST FOR Shareholder 6 Proposal re: public policy report AGAINST AGAINST Shareholder Pfizer, Inc. Ticker: PFE Security ID: 717081103 Meeting Date: 4/22/2010 Meeting Type: Annual Record Date: 2/23/2010 # Proposal Mgt Rec Vote Cast Sponsor 1a Election of director Dennis A. Ausiello FOR FOR Management 1b Election of director Michael S. Brown FOR FOR Management 1c Election of director M. Anthony Burns FOR FOR Management 1d Election of director Robert N. Burt FOR FOR Management 1e Election of director W. Don Cornwell FOR FOR Management 1f Election of director Frances D. Fergusson FOR FOR Management 1g Election of director William H. Gray III FOR FOR Management 1h Election of director Constance J. Horner FOR FOR Management 1i Election of director James M. Kilts FOR FOR Management 1j Election of director Jeffrey B. Kindler FOR FOR Management 1k Election of director George A. Lorch FOR FOR Management 1l Election of director John P. Mascotte FOR FOR Management 1m Election of director Suzanne Nora Johnson FOR FOR Management 1n Election of director Stephen W. Sanger FOR FOR Management 1o Election of director William C. Steere, Jr. FOR ABSTAIN Management 2 Ratification of independent accounting firm FOR FOR Management 3 Advisory vote on executive compensation FOR FOR Management 4 Amendment re: special shareholder meetings FOR FOR Management 5 Proposal re: stock options AGAINST FOR Shareholder Sigma-Aldrich Corporation Ticker: SIAL Security ID: 826552101 Meeting Date: 5/4/2010 Meeting Type: Annual Record Date: 3/5/2010 # Proposal Mgt Rec Vote Cast Sponsor 1a Election of director Rebecca M. Bergman FOR FOR Management 1b Election of director George M. Church FOR FOR Management 1c Election of director David R. Harvey FOR FOR Management 1d Election of director W. Lee McCollum FOR FOR Management 1e Election of director Jai P. Nagarkatti FOR FOR Management 1f Election of director Avi M. Nash FOR FOR Management 1g Election of director Steven M. Paul FOR FOR Management 1h Election of director J. Pedro Reinhard FOR FOR Management 1i Election of director D. Dean Spatz FOR FOR Management 1j Election of director Barrett A. Toan FOR FOR Management 2 Approval of Cash Bonus Plan, as amended FOR FOR Management 3 Ratification of independent accounting firm FOR FOR Management 4 Proposal re: majority voting AGAINST AGAINST Shareholder Stryker Corporation Ticker: SYK Security ID: 863667101 Meeting Date: 3/1/2010 Meeting Type: Annual Record Date: 4/27/2010 # Proposal Mgt Rec Vote Cast Sponsor Election of director Howard E. Cox, Jr. FOR FOR Management Election of director Srikant M. Datar FOR FOR Management Election of director Donald M. Engelman FOR FOR Management Election of director Louise L. Francesconi FOR FOR Management Election of director Howard L. Lance FOR FOR Management Election of director Stephen P. MacMillan FOR FOR Management Election of director William U. Parfet FOR FOR Management Election of director Ronda E. Stryker FOR FOR Management 2 Ratification of independent accounting firm FOR FOR Management Sysco Corp. Ticker: SYY Security ID: 871829107 Meeting Date: 11/18/2009 Meeting Type: Annual Record Date: 9/21/2009 # Proposal Mgt Rec Vote Cast Sponsor 1a Election of director Jonathan Golden FOR FOR Management 1b Election of director Joseph A. Hafner, Jr. FOR FOR Management 1c Election of director Nancy S. Newcomb FOR FOR Management 1d Election of director Kenneth F. Spitler FOR FOR Management 2 Approval of 2009 Non-Employee Directors Stock Plan FOR FOR Management 3 Amendments to 2007 Stock Incentive Plan FOR FOR Management 4 Approval of element of 2009 Management Incentive Plan FOR FOR Management 5 Ratification of independent accounting firm FOR FOR Management 6 Advisory proposal on executive compensation FOR FOR Management 7 Proposal re: health care reform AGAINST AGAINST Shareholder Total Systems Services Inc. Ticker: TSS Security ID: 891906109 Meeting Date: 4/21/2010 Meeting Type: Annual Record Date: 2/11/2010 # Proposal Mgt Rec Vote Cast Sponsor 1a Election of director Richard E. Anthony FOR FOR Management 1b Election of director Sidney E. Harris FOR FOR Management 1c Election of director Mason H. Lampton FOR FOR Management 1d Election of director John T. Turner FOR FOR Management 1e Election of director M. Troy Woods FOR FOR Management 1f Election of director James D. Yancey FOR FOR Management 1g Election of director Rebecca K. Yarbrough FOR FOR Management 2 Ratification of independent accounting firm FOR FOR Management Waters Corporation Ticker: WAT Security ID: 941848103 Meeting Date: 5/11/2010 Meeting Type: Annual Record Date: 3/17/2010 # Proposal Mgt Rec Vote Cast Sponsor Election of director Joshua Bekenstein FOR FOR Management Election of director Michael J. Berendt FOR FOR Management Election of director Douglas A. Berthiaume FOR FOR Management Election of director Edward Conard FOR FOR Management Election of director Laurie H. Glimcher FOR FOR Management Election of director Christopher A. Kuebler FOR FOR Management Election of director William J. Miller FOR FOR Management Election of director Joann A. Reed FOR FOR Management Election of director Thomas P. Salice FOR FOR Management 2 Ratification of independent accounting firm FOR FOR Management Zimmer Holdings, Inc. Ticker: ZMH Security ID: 98956P102 Meeting Date: 5/3/2010 Meeting Type: Annual Record Date: 3/4/2010 # Proposal Mgt Rec Vote Cast Sponsor 1a Election of director Betsy J. Bernard FOR FOR Management 1b Election of director Marc N. Casper FOR FOR Management 1c Election of director David C. Dvorak FOR FOR Management 1d Election of director Larry C. Glasscock FOR FOR Management 1e Election of director Robert A Hagemann FOR FOR Management 1f Election of director Arthur J Higgins FOR FOR Management 1g Election of director John L. McGoldrick FOR FOR Management 1h Election of director Cecil B. Pickett, PhD FOR FOR Management 2 Ratification of independent accounting firm FOR FOR Management SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EAGLE CAPITAL GROWTH FUND, INC. By: /s/ Luke E. Sims Luke E. Sims, President Date: July 28, 2010
